           Case 2:20-cv-05893-JS Document 23 Filed 09/13/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVERETT L. MYERS, JR.                       :             CIVIL ACTION
                                             :
   v.                                        :             No. 20-5893
                                             :
 DAY & ZIMMERMAN GROUP INC. et               :
 al.

                                         ORDER

        AND NOW, this 13th day of September, 2021, upon consideration of Defendants Day &

Zimmermann Group Inc.’s and Calpine Corporation’s Motions to Dismiss, and for the reasons

stated in the accompanying Memorandum, it is ORDERED as follows:

   •    Myers’s Motion for Leave to File an Amended Complaint (Document 10) is GRANTED

        and the Amended Complaint is deemed filed;

   •    Calpine’s Motion to Dismiss (Document 13) is DENIED;

   •    Day & Zimmermann’s Motion to Dismiss (Document 15) is DENIED;

   •    Calpine’s and Zimmermann’s previous Motions to Dismiss (Documents 6 and 9) are

        DENIED as moot.

                                                 BY THE COURT:


                                                  /s/ Juan R. Sánchez     .
                                                 Juan R. Sánchez, C.J.
